Citation Nr: 1632793	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  11-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than June 21, 2002 for the grant of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol dependence in sustained full remission. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from December 1980 to July 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board remanded this issue to the RO in April 2014.  Thereafter, the RO continued the denial of the claim in the April 2015 supplemental statement of the case (SSOC) and returned this issue to the Board for further appellate consideration.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing is of record.

The issue of whether there was clear and unmistakable error in the May 1996 rating decision that denied entitlement to service connection for a mental health condition has been raised by the record in a May 2011 letter and during the June 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the Veteran's earlier effective date claim in April 2014 for further adjudicative action.  In remanding the claim, the Board noted that the RO had not adjudicated the Veteran's claim for clear and unmistakable error (CUE) in the May 1996 rating decision which denied service connection for a mental health condition, which was another theory of entitlement to an earlier effective date for the grant of service connection for PTSD with major depressive disorder and alcohol dependence.  A review of the electronic claims file shows that the RO has not adjudicated the claim for CUE.  The RO readjudicated the Veteran's claim for an earlier effective date in an April 2015 supplemental statement of the case and returned the issue to the Board.  Thus, the appeal has been returned to the Board prematurely.

The claim for an earlier effective date for the grant of the service connection for PTSD with major depressive disorder and alcohol dependence is inextricably intertwined with the claim for CUE, as a finding of CUE in the May 1996 rating decision would have a significant impact on the claim for an earlier effective date. See Harris v. Derwinski, 1 Vet. App. 180, 183 (holding that were a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  The RO must adjudicate the claim of CUE in the May 1996 decision and provide the Veteran an opportunity to appeal the issue.  Only after the RO adjudicates the claim for CUE, and if the claim is denied after the time period has expired to appeal the CUE claim or following the perfection of the appeal, can the Veteran's claim for an earlier effective date be fully and fairly adjudicated, as a grant of the claim for CUE in the May 1996 rating decision would essentially render moot the claim for an earlier effective date.

Accordingly, the case is REMANDED for the following action:

After adjudicating the Veteran's claim for CUE in the May 1996 rating decision that denied entitlement to service connection for a mental health condition, and if the claim is denied after the perfection of the CUE appeal or the expiration of any applicable time period within which to perfect the appeal, the RO/AMC shall readjudicate the issue of entitlement to an effective date earlier than June 21, 2002 for the grant of service connection for PTSD with major depressive disorder and alcohol dependence.  If the claim remains denied, then the RO/AMC shall provide the Veteran and his representative with an appropriate supplemental statement of the case and allow an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






